DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of  Group I, claims 1-14 in the reply filed on 06/06/2022 is acknowledged.  The traversal is on the ground(s) that all Groups would not place an undue burden on the Examiner. This is not found persuasive because the search and consideration of three independent and distinct inventions should be conducted in a variety of classes and subclasses, and it is a burden for the examination.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected a process for preparing a liquid crystal elastomer composition or a process for producing a device, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/06/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  1-10 and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Feng et al. (“Macromolecular Rapid Communications”, (2019), 24 pages).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Regarding claims 1-10 and 12-14, Feng et al. teach an ionic liquid crystal elastomer composition (see abstract, and page 4, Sample Preparation and characterization and Figure (1a)) comprising: a liquid crystal elastomer that is a reaction product of a reaction mixture comprising a monomer ( monofunctional acrylate monomer) , a crosslinking agent ( bifunctional crosslinking agent) and a photoinitiator) and ionic liquid ( See Fig 1 (a) below: 
    PNG
    media_image1.png
    169
    526
    media_image1.png
    Greyscale
).  M1 meets the limitation of monofunctional acrylate monomer as recited in the instant claims. M2 meets the limitation of bifunctional crosslinking agent as recited in the instant claims. The Iragcure 651 meets the limitation of  the photoinitiator as recited in the instant claims. The HMIM-PF6 meets the limitation of ionic liquid as recited in the instant claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (“Macromolecular Rapid Communications”, (2019), 24 pages) as applied to claims 1-10 and 12-14 above.
	Further regard to claim 11, Feng et al. do not explicitly recite the ionic liquid crystal elastomer comprises from about 5 wt% to about 95 wt% of the liquid crystal elastomer and 5 wt% to about 50 wt% of the ionic liquid. It is noted that the  term “about” is relative terminology.  Feng et al. recognize that M1, M2 and Irgacure 651  were mixed together by 87:12:1 weight ratio as LCE precursor and mixed with ionic liquid  (HMIM-PF6) at different weight percentages, forming the ionic LCE precursor solution (see pages 4-5). Also, one of ordinary skilled in the art understand that weight percentage is optimizable. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify/optimize the liquid crystal elastomer and the ionic liquid to yield desired weight percentage in view of solubility and routine experimentation.  Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Bera et al. (ACS Applied Materials & Interfaces 2015 7 (26), 14528-14535) teach a liquid crystal elastomer composition. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722